Exhibit 10.7

From: UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

Attn: Dmitriy Mandel

Telephone: (212) 821-2100

Facsimile:  (212) 821-4610

November 29, 2007

To: Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Frank Pici

Vice President & CFO

Telephone No.: (610) 687-3126

Facsimile No.:  (610) 687-3688

 

Re: Call Option Transaction

(UBS Reference Number: BKP352STM3340325)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between UBS AG,
London Branch (“Dealer”) represented by UBS Securities LLC (“Agent”) as its
agent, and Penn Virginia Corporation (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for this Transaction.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the subordinated indenture dated as of December 5,
2007 (the “Base Indenture”) among Counterparty, the subsidiary guarantors named
therein, and Wells Fargo Bank, N.A., as trustee, as supplemented by a
Supplemental Indenture to be dated as of December 5, 2007 between the Company
and the trustee (the “Supplemental Indenture” and, together with the Base
Indenture, the “Indenture”) relating to the USD 200,000,000 principal amount of
4.50% Convertible Senior Subordinated Notes due 2012 (the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”).
In the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. The parties agree that
(i) the Transaction shall be the only transaction under the Agreement and
(ii) references herein to sections of the Indenture are based on the draft of
the Indenture most recently reviewed by Dealer at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties. The parties further acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended following its
execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule and with the elections and modifications specified in Section 10
hereof) on the Trade Date. In the event of any inconsistency between provisions
of this Confirmation and either the Definitions or the Agreement, this
Confirmation will govern.

 

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   November 29, 2007

Effective Date:

   December 5, 2007

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per Share (Exchange
symbol “PVA”)

Number of Options:

   The number of Convertible Notes in denominations of USD 1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Notes; provided that the Number of Options shall be
automatically increased as of the date of exercise by J.P. Morgan Securities
Inc. pursuant to Section 2 of the Underwriting Agreement dated as of November
29, 2007 among Counterparty and J.P. Morgan Securities Inc., Lehman Brothers
Inc. and Wachovia Capital Markets LLC as representatives of the underwriters
thereto (the “Underwriting Agreement”) by the number of additional Options (the
“Additional Options”) equal to the number of Convertible Notes in denominations
of USD 1,000 principal amount issued pursuant to such exercise (such Convertible
Notes, the “Additional Convertible Notes”). For the avoidance of doubt, the
Number of Options outstanding shall be reduced by each exercise of Options
hereunder.

Option Entitlement:

   As of any date, a number of Shares per Option equal to the Conversion Rate as
of such date (as defined in the Supplemental Indenture, but without regard to
any adjustments to the Conversion Rate pursuant to Section 4.04(g), Section
4.04(h) or Section 4.06 of the Supplemental Indenture), for each Convertible
Note; provided that the foregoing shall in no way limit or reduce Dealer’s
obligations to Counterparty under the section hereof entitled “Delivery
Obligation” (including, for the avoidance of doubt, the second proviso thereof).

 

2



--------------------------------------------------------------------------------

Number of Shares:

   The product of the Number of Options, the Option Entitlement and the
Applicable Percentage.

Applicable Percentage:

   15%

Premium:

   USD 4,802,250.00 (Premium per Option USD 24.01); provided that if the Number
of Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of the
Additional Options and the Premium per Option shall be paid on the Additional
Premium Payment Date.

Premium Payment Date:

   Effective Date

Additional Premium Payment Date:

   The closing date for the purchase and sale of the Additional Convertible
Notes.

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges Procedures for Exercise:   

Exercise Date:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date” (as defined in the Supplemental Indenture) occurring
during the Exercise Period for Convertible Notes (such Convertible Notes, each
in denominations of USD 1,000 principal amount, the “Relevant Convertible Notes”
for such Conversion Date).

Exercise Period:

   The period from and including the Effective Date to and including the
Expiration Date.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the third “Business Day” (as defined in the Supplemental
Indenture) immediately preceding the “Stated Maturity” (as defined in the
Supplemental Indenture).

Multiple Exercise:

   Applicable, as described under “Automatic Exercise on Conversion Dates”
below.

Minimum Number of Options:

   Zero.

Maximum Number of Options:

   Number of Options.

Integral Multiple:

   Not Applicable.

Automatic Exercise

  

 

3



--------------------------------------------------------------------------------

On Conversion Dates:

   Notwithstanding anything to the contrary in the Equity Definitions, on each
Conversion Date, a number of Options equal to the number of Relevant Convertible
Notes for such Conversion Date in denominations of USD 1,000 principal amount
shall be automatically exercised, subject to “Notice of Exercise” below.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 PM, New York City time, on the “Business Day” (as defined in the
Supplemental Indenture) immediately preceding the first “Trading Day” (as
defined in the Supplemental Indenture) of the relevant “Observation Period” (as
defined in the Supplemental Indenture), which notice shall specify: (i) the
number of Options being exercised on such Exercise Date, (ii) the scheduled
settlement date under the Supplemental Indenture for the Relevant Convertible
Notes for the related Conversion Date and (iii) the first scheduled Trading Day
of the Observation Period for such Relevant Convertible Notes; provided that in
the case of any exercise of Options hereunder in connection with the conversion
of any Relevant Convertible Notes for any Conversion Date occurring on or after
September 15, 2012, such notice may be given on or prior to the second “Business
Day” (as defined in the Supplemental Indenture) immediately preceding the Stated
Maturity and need only specify the number of such Options being exercised.
Settlement Terms:   

Settlement Date:

   For any Exercise Date, the settlement date for the Shares to be delivered in
respect of the Relevant Convertible Notes for the relevant Conversion Date under
the terms of the Indenture; provided that the Settlement Date shall not be prior
to the latest of (i) the Exchange Business Day immediately following the date on
which Counterparty gives notice to Dealer of such Settlement Date prior to 5:00
PM, New York City time and (ii) the Exchange Business Day immediately following
the date Counterparty provides the Notice of Delivery Obligation prior to 5:00
PM, New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the product of (x) the Applicable Percentage
and (y) the aggregate number of Shares that Counterparty is obligated to deliver
to the holder(s) of the Relevant Convertible Notes for such Conversion Date
pursuant to Section 4.03(a) of the Supplemental Indenture (except that such
aggregate number of Shares shall be determined without taking

 

4



--------------------------------------------------------------------------------

   into consideration any fractional shares pursuant to Section 4.03(e) of the
Supplemental Indenture and shall be rounded down to the nearest whole number)
and cash in lieu of fractional shares, if any, resulting from such rounding and
determined in accordance with Section 4.03(e) of the Supplemental Indenture
(such Shares and cash, collectively, the “Convertible Obligation”); provided
that the Convertible Obligation shall be determined excluding any Shares that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Notes as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Section 4.04(g), Section 4.04(h) or Section 4.06 of the Supplemental
Indenture and any interest payment that the Counterparty is (or would have been)
obligated to deliver to holder(s) of the Relevant Convertible Notes for such
Conversion Date; and provided further that if such exercise relates to the
conversion of Relevant Convertible Notes in connection with which holders
thereof are entitled to receive additional Shares pursuant to the adjustments to
the Conversion Rate set forth in Section 4.06 of the Supplemental Indenture,
then, notwithstanding the foregoing or anything else to the contrary contained
herein, the Delivery Obligation shall include such additional Shares, except
that the Delivery Obligation shall be capped so that the fair value of the
Delivery Obligation per Option (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the “Daily VWAP”
(as defined in the Supplemental Indenture) on the last day of the relevant
Observation Period) does not exceed the amount as determined by the Calculation
Agent that would be payable by Dealer pursuant to Section 6 of the Agreement if
such Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 9(k) of this Confirmation); and provided further that for
purposes of determining the amount of the Delivery Obligation specified in the
preceding proviso, (x) the Number of Options shall be deemed to be equal to the
number of Options exercised on such Exercise Date and (y) such amount payable
will be determined as if Section 4.06 of the Supplemental Indenture were
deleted).

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant Observation Period, Counterparty shall give Dealer notice of the
final number of Shares comprising the relevant Convertible Obligation; provided
that, with respect to any Exercise Date occurring on or after September 15,
2012, Counterparty may provide Dealer with a single notice of the aggregate
number of Shares comprising the Convertible Obligations for all Exercise Dates
occurring during such period (it being understood, for the

 

5



--------------------------------------------------------------------------------

   avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to Notice of
Exercise or Dealer’s obligations with respect to Delivery Obligation, each as
set forth above, in any way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Counterparty shall be, upon delivery,
subject to restrictions and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws.
3. Additional Terms applicable to the Transaction:   

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions (which shall not apply
for the purposes hereof), upon the occurrence of any event or condition set
forth in Section 4.04 of the Supplemental Indenture, the Calculation Agent shall
make the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Supplemental Indenture; provided that in no event shall there
be any adjustment hereunder to the Conversion Rate pursuant to Section 4.04(g),
Section 4.04(h) or Section 4.06 of the Supplemental Indenture; and provided
further that the foregoing shall in no way limit or reduce Dealer’s obligations
to Counterparty under the section hereof entitled “Delivery Obligation”
(including for the avoidance of doubt, the second proviso thereof).
Extraordinary Events applicable to the Transaction:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions (which shall not
apply for the purposes hereof), a “Merger Event” means the occurrence of any
event or condition set forth in clause (2) of the definition of Fundamental
Change in Section 1.01 of the Supplemental Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in clause (1) of the definition of Fundamental Change in Section 1.01 of
the Supplemental Indenture.

 

6



--------------------------------------------------------------------------------

Consequence of Merger Events/ Tender Offers:    Notwithstanding Section 12.2 and
Section 12.3 of the Equity Definitions (which shall not apply for the purposes
hereof), upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Supplemental Indenture to any one or more of the nature of
the Shares, Number of Options, the Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; to the
extent that an analogous adjustment is made under the Supplemental Indenture in
respect thereof; provided, however, that such adjustment shall be made without
regard to any adjustment to the Conversion Rate for the issuance of additional
shares as set forth in Section 4.04(g), Section 4.04(h) or Section 4.06 of the
Supplemental Indenture; provided further that if, with respect to a Merger Event
or a Tender Offer, the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person not organized
under the laws of the United States, any State thereof or the District of
Columbia,” Cancellation and Payment shall apply; and provided further that the
foregoing shall in no way limit or reduce Dealer’s obligations to Counterparty
under the section hereof entitled “Delivery Obligation” (including, for the
avoidance of doubt, the second proviso thereof).
Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:   

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions shall
be amended by deleting “(X)” and “, or (Y) it will incur a materially increased
cost in performing its obligations under such Transaction (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position)”.

(b)    Hedging Disruption:

   Not Applicable

(c)    Increased Cost of Hedging:

   Not Applicable

 

7



--------------------------------------------------------------------------------

Determining Party:

   Dealer Non-Reliance:    Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

   Applicable Additional Acknowledgments:    Applicable

4.      Calculation Agent:

   Dealer. The Calculation Agent will provide Counterparty with reasonable
detail concerning its calculations hereunder (including any assumptions used in
making such calculations) upon request.

5.      Account Details:

  

 

  (a) Account for payments to Counterparty:

    SunTrust Bank

    Johnson City, TN

    ABA# 061000104

    Acct: Penn Virginia Corporation

    Acct No.: 0005724767

Account for delivery of Shares to Counterparty:

    To be provided

 

  (b) Account for payments to Dealer:

    UBS AG Stamford

    SWIFT: UBSWUS33XXX

    Bank Routing: 026-007-993

    Account Name: UBS AG, London Branch

    Account No. : 101-WA-140007-000

Account for delivery of Shares from Dealer:

    To be provided by Dealer

 

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: London

    UBS AG

    100 Liverpool Street

    London EC2M 2RH

    United Kingdom

    Telephone: +44 207 568 0687

    Facsimile: +44 207 568 9895/6

 

8



--------------------------------------------------------------------------------

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

    Penn Virginia Corporation

    Three Radnor Corporate Center, Suite 300

    100 Matsonford Road

    Radnor, PA 19087

    Attention: Frank Pici, Vice President & CFO

    Telephone No.: (610) 687-8900

    Facsimile No.:  (610) 687-3688

    with a copy to:

    Penn Virginia Corporation

    Three Radnor Corporate Center, Suite 300

    100 Matsonford Road

    Radnor, PA 19087

    Attention: Nancy Snyder, Executive Vice President & General Counsel

    Telephone No.: (610) 687-8900

    Facsimile No.:  (610) 687-3688

 

  (b) Address for notices or communications to Dealer:

 

To:

   UBS AG, London Branch    c/o UBS Securities LLC    299 Park Avenue    New
York, NY 10171

Attn:

   Dmitriy Mandel and Paul Stowell

Telephone:

   (212) 821-2100

Facsimile:

   (212) 821-4610

With a copy to:

  

To:

   Equities Legal Department    677 Washington Boulevard    Stamford, CT 06901

Attn:

   David Kelly and Gordon Kiesling

Telephone:

   (203) 719-0268

Facsimile:

   (203) 719-5627

and:

  

To:

   Equities Volatility Trading    677 Washington Boulevard    Stamford, CT 06901

Attn:

   Brian Ward

Telephone:

   (203) 719-7330

Facsimile:

   (203) 719-7910

 

8. Representations and Warranties of Counterparty

In addition to the representations contained in the Agreement, the
representations and warranties of Counterparty set forth in Section 3 of the
Underwriting Agreement are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer that:

 

  (a) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

9



--------------------------------------------------------------------------------

  (b) It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

  (A) Counterparty has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) Counterparty has a net worth in excess of USD 1,000,000 and has entered
into this Agreement in connection with the conduct of Counterparty’s business or
to manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

 

  (c) Counterparty is not entering into this Transaction ‘on the basis of’
material nonpublic information about the Counterparty within the meaning of Rule
10b5-1(b) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Effective Date, with respect to the matters set forth in
paragraphs (i), (ii), (iii) (but not with respect to applicable law) of
Section 3(a) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 8% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities joint or several and expenses (including
reasonable attorney’s fees), to which such Indemnified Party may become subject
under applicable securities laws, including without limitation, Section 16 of
the Exchange Act, relating to or as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice on the day and in the manner specified
in this paragraph, and to reimburse, within 30 days, upon written request, each
of such Indemnified Parties for any reasonable legal or other expenses incurred
in connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Party as a
result of Counterparty’s

 

10



--------------------------------------------------------------------------------

 

failure to provide Dealer with a Repurchase Notice in accordance with this
paragraph, such Indemnified Party shall promptly notify Counterparty in writing,
and Counterparty, upon request of the Indemnified Party, shall retain counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party and any others Counterparty may designate in such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding. Counterparty
shall not be liable for any settlement of any proceeding contemplated by this
paragraph that is effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Party from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Party. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall, in lieu of indemnifying
such Indemnified Party hereunder, contribute to the maximum extent permitted by
law, to the amount paid or payable by the Indemnified Party as a result of such
loss, claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all reasonable expenses (including reasonable counsel fees
and expenses) as they are incurred (after notice to Counterparty) in connection
with the investigation of, preparation for or defense or settlement of any
pending or threatened claim or any action, suit or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. The remedies provided in this paragraph (c) are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Party at law or in equity. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.

 

  (c) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (d) Transfer or Assignment. (i) Counterparty shall have the right to transfer
or assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject, but not limited, to
the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

11



--------------------------------------------------------------------------------

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute agency rating mutually agreed by Counterparty and Dealer. If after
Dealer’s commercially reasonable efforts, Dealer is unable to effect such a
transfer or assignment on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer of a sufficient number of
Options to reduce (1) Dealer’s “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated thereunder) to 7.5% or less
of Counterparty’s outstanding Shares or (2) the quotient of (x) the product of
(A) the Number of Options and (B) the Option Entitlement divided by (y) the
number of Counterparty’s outstanding Shares (such quotient expressed as a
percentage, the “Option Equity Percentage”) to 14.0% or less, Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that (1) its
“beneficial ownership” following such partial termination will be equal to
approximately 7.5% or (2) the Option Equity Percentage following such partial
termination will be equal to approximately 14.0%. In the event that Dealer so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminated Portion, (2) Counterparty shall be the sole Affected Party with
respect to such partial termination and (3) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party).

(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (e)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be

 

12



--------------------------------------------------------------------------------

 

delivered by Dealer on the Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

  (a) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date; and

 

  (b) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date.

 

  (f) Role of Agent. Each party agrees and acknowledges that (i) Agent is acting
as agent for both parties but does not guarantee the performance of either party
and neither Dealer nor Counterparty shall contact the other with respect to any
matter relating to the Transaction without the direct involvement of Agent;
(ii) Agent is not a member of the Securities Investor Protection Corporation;
(iii) Agent, Dealer and Counterparty each hereby acknowledges that any
transactions by Dealer or Agent in the Shares will be undertaken by Dealer or
Agent, as the case may, as principal for its own account; (iv) without limiting
the obligations of Dealer or Agent hereunder or in the Agreement, all of the
actions to be taken by Dealer and Agent in connection with the Transaction,
including but not limited to any exercise of any rights with respect to the
Options, shall be taken by Dealer or Agent independently and without any advance
or subsequent consultation with Counterparty; and (v) Agent is not authorized to
act as agent for Counterparty except to the extent required to satisfy the
requirements of Rule 15a-6 under the Exchange Act in respect of the Options
described hereunder.

 

  (g) Reserved

 

  (h) Reserved

 

  (i) Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) Netting and Set-off. Each of Dealer and Counterparty shall not net or
set-off its obligations under the Transaction, if any, against its rights
against the other party under any other transaction or instrument. Section 6(f)
of the Agreement shall not apply.

 

  (k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, a Merger Event or Tender

 

13



--------------------------------------------------------------------------------

 

Offer, in each case, in which the consideration to be paid to holders of Shares
consists solely of cash, or an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement in each case that
resulted from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to Dealer, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Announcement Date (in the case of Nationalization, Insolvency
or Delisting), the Early Termination Date or date of cancellation, as
applicable; provided that if Counterparty does not validly request Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary. For the avoidance of doubt, the parties agree that in calculating
the Payment Obligation the Determining Party may consider the purchase price
paid in connection with the purchase of Share Termination Delivery Property.

 

 Share Termination Alternative:

   Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

 Share Termination Delivery Unit:

   One Share or, if a Merger Event has occurred and a corresponding adjustment
to this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.

 

14



--------------------------------------------------------------------------------

 Failure to Deliver:

   Applicable

 Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (l) Governing Law. New York law (without reference to choice of law doctrine).

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of a nationally recognized
outside legal counsel, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act of
1933, as amended (the “Securities Act”), Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Reference
Price on such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may

 

15



--------------------------------------------------------------------------------

 

disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Counterparty
relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone any Settlement Date or any other date
of delivery by Dealer, with respect to some or all of the relevant Options
hereunder, if Dealer reasonably determines, in its reasonable discretion, that
such extension is reasonably necessary to enable Dealer to effect purchases of
Shares in connection with its hedging activity or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal and regulatory
requirements.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

 

  (r) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

  (s) Additional Provisions. Counterparty covenants and agrees that, as promptly
as practicable following the public announcement of any consolidation, merger
and binding share exchange to which Counterparty is a party, or any sale of all
or substantially all of Counterparty’s assets, in each case pursuant to which
the Shares will be converted into cash, securities or other property,
Counterparty shall notify Dealer in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

10. ISDA Master Agreement:

With respect to the Agreement, Counterparty and Dealer agree as follows:

PART 1

TERMINATION PROVISIONS

 

(a) “Specified Entity” means in relation to Dealer for the purpose of:

 

Section 5(a)(v) (Default under Specified Transaction):

   Not Applicable

Section 5(a)(vi) (Cross Default):

   Not Applicable

Section 5(a)(vii) (Bankruptcy):

   Not Applicable

Section 5(b)(v) (Credit Event upon Merger):

   Not Applicable

and in relation to Counterparty for the purpose of:

  

Section 5(a)(v) (Default under Specified Transaction) :

   Not Applicable

Section 5(a)(vi) (Cross Default)

   Not Applicable

Section 5(a)(vii) (Bankruptcy)

   Not Applicable

Section 5(b)(v) (Credit Event upon Merger):

   Not Applicable

 

16



--------------------------------------------------------------------------------

(b) Section 5(a)(v) (Default under Specified Transaction) will not apply to
Dealer or Counterparty.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Dealer
and will not apply to Counterparty.

 

(d) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Dealer or Counterparty.

 

(e) Force Majeure Event. Notwithstanding anything to the contrary contained in
the Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Counterparty or Dealer.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Events of Default. To the extent that Counterparty has fully satisfied its
obligation to pay the Premium (including any additional Premium) under the
Transaction to Dealer, the following Events of Default will not apply:

 

  (i) with respect to Counterparty only, Section 5(a)(iii) (Credit Support
Default); and

 

  (ii) with respect to Counterparty only, Section 5(a)(vii)(2), (5), (6), (7),
(8) and (9).

 

(h) Failure to Pay or Deliver Event of Default. Section 5(a)(i) of the Agreement
is hereby amended by changing the word “first” wherever it appears therein to
“third”.

PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are: none

 

(b) Other Documents to be delivered are: not applicable

PART 4

MISCELLANEOUS

 

(a) Offices. The provisions of Section 10(a) will apply to the Agreement.

 

(b) Governing Law. The Agreement will be governed by and construed in accordance
with the laws of the State of New York, without reference to choice of law
doctrine.

 

17



--------------------------------------------------------------------------------

(c) Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1)
shall not apply to a payment and delivery owing by a party if the other party
shall have satisfied in full all its payment or delivery obligations under
Section 2(a)(i) of the Agreement and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under Section
2(a)(i).

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by UBS AG, London Branch) correctly sets forth the terms of the
agreement between UBS AG, London Branch, and Counterparty with respect to the
Transaction, by manually signing this Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity Risk
Management (Corporates), Facsimile No. (212) 821-4610.

 

Yours faithfully, UBS AG, LONDON BRANCH By:  

/s/ Paul Stowell

  Name:   Paul Stowell   Title:   Associate Director Equity Risk Management By:
 

/s/ Dmitriy Mandel

  Name:   Dmitriy Mandel   Title:   Executive Director Equity Risk Management
UBS SECURITIES LLC, as agent By:  

/s/ Paul Stowell

  Name:   Paul Stowell   Title:   Associate Director Equity Risk Management By:
 

/s/ Dmitriy Mandel

  Name:   Dmitriy Mandel   Title:   Executive Director Equity Risk Management

 

Agreed and Accepted By: PENN VIRGINIA CORPORATION By:   /s/ Nancy M. Snyder
Name:  

Nancy M. Snyder

Title:  

Executive Vice President, General Counsel

and Corporate Secretary